Title: To Thomas Jefferson from George Slaughter, 10 January 1781
From: Slaughter, George
To: Jefferson, Thomas


Louisville, 10 Jan. 1781. Last May on the Monongahela, Slaughter purchased, for the building of boats, $396 worth of timber from William Bruce and £968.8 worth of plank from Benjamin Kuykendall, for which receipts were given on 15 and 17 May last, respectively. Is informed that these receipts were refused by the Council for want of authorization, but the claims are just and should be paid.
